Citation Nr: 9901777	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in August 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


REMAND

The veteran filed a claim of entitlement to service 
connection for peripheral neuropathy, to include as secondary 
to exposure to Agent Orange during service.  The RO initially 
determined that there was no medical diagnosis of acute or 
subacute peripheral neuropathy for purposes of applying the 
presumptive service connection provisions of 38 C.F.R. 
§ 3.307(a)(6) regarding exposure to herbicide agents during 
Vietnam service, and that the currently diagnosed peripheral 
neuropathy otherwise had not been related to herbicide 
exposure during service.  The August 1994 rating decision 
also included a statement that the available scientific and 
medical evidence does not support the conclusion that the 
condition at issue is associated with herbicide exposure.

Preliminary review of the claims file reveals that in May 
1993 a private physician, Farrin Manian, M.D., indicated that 
he had treated the veteran for about two years, and diagnosed 
the veteran as having peripheral neuropathy of unclear 
etiology.  In a February 1995 letter, Dr. Manian indicated 
that there was no definite cause for the severe 
neuropathy, noted that the veteran had no history of diabetes 
or any other common cause of neuropathy, and indicated that 
it was reasonable to check into the possibility of this 
condition being related to toxin exposure in the past.  
However, the clinical records and findings upon which Dr. 
Manians opinion is based are not a part of the record.  The 
evidence of record does not reflect that Dr. Manian conducted 
a neurologic examination.  

The Board also notes that a VA compensation examination in 
September 1993 found decreased sensation in the lower 
extremities, with complaints of pain, numbness, and tingling.  
However, the evidence of record does not reflect that the 
veteran was afforded a neurologic examination.  In addition 
to a neurologic examination, a medical opinion regarding the 
etiology of the veterans current complaints and 
symptomatology of the lower extremities, based upon all the 
available clinical evidence of record and a current 
examination, would assist in determining the issue of service 
connection.  Additional medical opinion would help to 
determine whether the veteran currently has peripheral 
neuropathy, the nature of any peripheral neuropathy 
(acute/subacute versus chronic) or current symptomatology of 
the lower extremities, and the probable etiology (herbicide 
versus other) of any peripheral neuropathy or lower extremity 
symptomatology.  

For these reasons, the Board finds that a remand is 
appropriate to obtain clinical records, and to afford the 
veteran a neurological examination with medical opinion 
regarding etiology.  Therefore, this case is REMANDED to the 
RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should contact the 
private physician, Farrin A. Manian, 
M.D., of 621 S. New Ballas Road, Suite 
3002, St. Louis, Missouri 63141, and 
request all treatment records of the 
veteran, especially those treatment 
records upon which his February 1995 
letter was based.  

2.  After the above records and any 
additional VA treatment records have been 
added to the file, the veteran should be 
afforded a VA neurologic examination to 
determine the nature and etiology of his 
lower extremity symptomatology, 
especially symptomatology diagnosed as 
peripheral neuropathy.  The claims file 
must be made available to the examiner(s) 
for review in conjunction with the 
examination(s), and all indicated special 
studies and tests should be accomplished.  
The examiner(s) should be requested to 
state the following medical opinions:  
a)  What is the etiology of the veterans 
lower extremity symptomatology, including 
complaints of loss of feeling, pain, and 
tingling? 
b)  If the veteran is diagnosed with 
peripheral neuropathy, is the nature of 
the veterans peripheral neuropathy 
chronic, or acute/subacute?
c)  Is it at least as likely as not that 
the veterans currently diagnosed 
peripheral neuropathy is etiologically 
related to exposure to herbicide agents 
during service?  If the examiner(s) are 
unable to answer any of the questions, 
the reasons should be clearly stated. 

3.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the veterans 
claim.  If the ROs determination remains 
adverse to the veteran, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purpose of this remand is to clarify the medical record 
to ensure a proper basis for eventual appellate review.  The 
Board intimates no opinion as to the eventual determinations 
to be made in this case. 


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
